DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US Patent Publication Number 2015/0323708 A1).
Wu teaches, as claimed in claim 1, a lens unit comprising: (Figs. 1-3) a plurality of lenses (11-14); and a holder (30) structured to hold the plurality of the lenses; wherein the plurality of the lenses comprises a cemented lens (10) which is configured so that comprising: a first lens (24) and a second lens (25) disposed on an image side with respect to the first lens(24) wherein the first lens and the second lens are joined to each other with an adhesive (40); wherein the first lens comprises a first lens face (24b) located on a side of the second lens (Fig. 2) and a first 1 recessed toward the image side and a protruded part (252) protruded toward an object side so as to be extended along the second boundary portion.
Wu teaches, as claimed in claim 2, wherein a bottom part of the recessed part or a tip end part of the protruded part formed in the second lens is formed to be a curved surface2.
Wu teaches, as claimed in claim 3,wherein the cemented lens (10) is a lens located on a most image side of the plurality of the lenses (11-14).
Wu teaches, as claimed in claim 4, wherein the second lens face (25a) is a convex-shaped lens face continuing from the recessed part (Fig. 3).
Wu teaches, as claimed in claim 5, wherein the second lens is a plastic lens (¶ 0032).
Wu teaches, as claimed in claim 6, wherein at least a part of the recessed part (reservoir that contains 40) at least a part of the protruded part formed in the second lens (25) located on an inner side in a radial direction with respect to an edge of an image side opening part of the holder which is formed on the image side with respect to the cemented lens (See Fig. 1).

Wu teaches, as claimed in claim 7,wherein the first boundary portion comprises a protruded part to which the recessed part formed in the second lens is fitted or a recessed part to which the protruded part formed in the second lens is fitted so as to be extended along the first boundary portion3 (Fig 3).
Wu teaches, as claimed in claim 8, wherein when a distance between the first lens face and the second lens face is defined as "Ga", a distance between a tip end part of the protruded part and a bottom part of the recessed part is defined as "Gb", and a distance between a portion of the first flange face adjacent to the protruded part and the recessed part on an outer side in a radial direction and a portion of the second flange face adjacent to the protruded part and the recessed part on the outer side in the radial direction is defined as "Gc", the distances "Ga", "Gb" and "Gc" satisfy a following relationship:"Ga" < "Gb" < "Gc".

    PNG
    media_image1.png
    586
    600
    media_image1.png
    Greyscale

Wu teaches, as claimed in claim 9, wherein one side flange face of the first flange (251) face and the second flange face (241) comprises an adhesive reservoir part (243) which 
Wu teaches, as claimed in claim 10, wherein the one side flange face (241) comprises a flat face part (246a) intersecting an optical axis on the outer side in the radial direction4 with respect to the protruded part (242) formed in the first lens and on an inner side in the radial direction with respect to the adhesive reservoir part (243).

    PNG
    media_image2.png
    586
    600
    media_image2.png
    Greyscale

Wu teaches, as claimed in claim 11, wherein the one side flange face and the other side flange face comprises an abutting part (244) in which flat faces (246) intersecting an optical axis are contacted with each other on the outer side in the radial direction with respect to the adhesive reservoir part (243).
Wu teaches, as claimed in claim 12, wherein the second boundary portion comprises the recessed part5 which is recessed toward the image side so as to be extended in a circular ring shape along the second boundary portion (Fig. 3), the first boundary portion comprises a protruded part (242) which is fitted to the recessed part formed in the second lens so as to be 
Wu teaches, as claimed in claim 13, the imaging device (1 ) comprising: a light transmissive plate-shaped member (39( which is disposed on the image side with respect to the plurality of the lenses; and an image pickup element which is disposed on the image side with respect to the light transmissive plate-shaped member (¶ 0035).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


JOURNEY F. SUMLAR
Examiner
Art Unit 2872
03 June 2021



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1  The reservoir that contains 40 as shown in Fig 3
        2 The reservoir that contains 40 as shown in Fig 3 is curved
        
        3 The recess which is the resvior that holds 40 is fitted to 242
        4  The optical axis would be L in Figure 3 which is cutoff slightly however 246a is in the radial direction a
        5 The reservoir that contains 40 as shown in Fig 3